00[exhibit10_4.jpg]

 
 

--------------------------------------------------------------------------------

 

 
Section B - Supplies or Services and Prices/Costs
 
ITEM
SUPPLIES / SERVICES
QTY / UNIT
UNIT PRICE
EXTENDED PRICE
0001
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
[**] Doses
$[**]
$[**]
 
Funding in the amount of $125,009,128.00 was provided on the letter notice of
award dated September 30, 2011.
     
0001A
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0001B
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0001C
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0001D
BioThrax [**] product
[**] upon date of delivery
 [**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]

 
Option 1 Additional Quantity Items:
 
0002
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
[**] Doses
$[**]
$[**]
0002A
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0002B
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0002C
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0002D
BioThrax [**] product
[**] upon date of delivery
 [**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]

 
Option 2 Additional Quantity Items:
 
0003
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
[**] Doses
$[**]
$[**]
0003A
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0003B
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0003C
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0003D
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]

 
Option 3 Additional Quantity Items:
 
0004
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
[**] Doses
$[**]
$[**]
0004A
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0004B
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0004C
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0004D
BioThrax [**] product
[**] upon date of delivery
 [**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]

 
Option 4 Additional Quantity Items:
 
0005
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
[**]Doses
$[**]
$[**]
0005A
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0005B
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0005C
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]
0005D
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
 
$[**]
$[**]

 
B.1 Alternate CLINS
 
[**].
 
 
TOTAL DOSES TO BE
DELIVERED                                                                                    44,750,000
 
TOTAL VALUE AT [**]
PRODUCT                                                                                     $[**]
 
TOTAL VALUE AT [**]
PRODUCT                                                                                     $1,253,167,500.00
 
B.2  Option for Increased Quantity – Separately Priced Line Items
 
The Government may require the delivery of the numbered line items, identified
in the Schedule above as option items, in incremental quantities
a) 
From a minimum order of [**] doses per order, and at the price stated in the
Schedule above, up to the maximum quantity identified for each numbered line
item. Each option line item may be exercised more than once, until the
cumulative number of doses to be delivered under each option is delivered. The
total doses ordered hereunder shall not exceed 44,750,000 doses over the 5 year
period of performance, unless changed by formal modification to the contract.
Each CLIN, including the alternate CLINs (with the same number and a lettered
suffix) collectively function as one option. [**].

b)  
[**].

c)  
The Contracting Officer may exercise the option by written notice to the
Contractor.  The Contractor will be notified in writing, by letter or email, at
least one (1) business day before the option to acquire more product is
exercised.  After that written notification, a funded, unilateral modification
will be issued to actually exercise the option and order the doses.

 
B.3 Use of product by the US Government
 
To the extent that third parties contact DSNS to obtain doses of BioThrax®, DSNS
will notify such third parties that Emergent sells AVA on the commercial market.
 
B.4 Price Protections.
 
Should the Government be unable to pick up product within [**] days of a
scheduled delivery date while Emergent is ready, able and willing to deliver
released lots of BioThrax, on the scheduled delivery date, the pricing for such
lots shall be based on the remaining expiry dating as of the scheduled delivery
date.  This does not apply if the shipment is rescheduled at the Contractor’s
request.  Further, this does not apply if there are unresolved issues with the
quality, safety, and/or efficacy of the delivered product.
 
Section C – Statement of Work
 
C.1 Vaccine Production and cGMP Compliance:
 
a)  
The Contractor shall manufacture BioThraxâ in accordance with current Good
Manufacturing Practices (cGMP) guidelines.  The Contractor shall manufacture
44,750,000 doses of Final Drug Product (FDP) in 5 mL, ten dose vials in
accordance with the targeted delivery schedule from October 1, 2011 – September
30, 2016.



b)  
BioThrax® shall be delivered on any business day, except Federal holidays,
within the scheduled month in accordance with the targeted delivery
schedule.  Contractor shall notify the Government promptly upon becoming aware
of any deviations from the targeted delivery schedule.  All changes to the
targeted delivery schedule must be approved by the Contracting Officer and/or
the Contracting Officer’s Representative (COR).



c)  
Quantities for each scheduled delivery shall be of a specific quantity.



d)  
The Contractor shall perform all requisite assays and release tests, including
but not limited to potency, identity, and stability testing in accordance with
the FDA approved Biologic License Application (BLA-License Number 1755, STN
103821, and any approved change).



e)  
All BioThraxâ delivered under this contract shall be labeled with an expiration
date consistent with its current product license at the time of manufacture.



f)  
The Contractor shall provide primary and secondary points of contact who shall
be available 24 hours per day, seven days per week to be notified in case of a
public health emergency.



g)  
The Contractor shall report to the Government material correspondence from the
FDA regarding the quality, safety, or efficacy of BioThrax®.



h)  
The Contractor shall provide the Government with access to and/or provide copies
of the following documents: (1) Form 483s form FDA inspections of Contractor’s
Lansing facility, (2) Establishment Inspection Reports (EIRs) from FDA
inspections of Contractor’s Lansing facility; (3) Warning Letters relating to
BioThrax®; and Contractor’s Annual Safety Report to FDA regarding
BioThrax®.  These documents will be provided to the Contracting Officer within
[**] business days of receipt.



i)  
The Government shall be notified of any issues with the safety and efficacy of
BioThrax® and/or manufacturing or quality of the FDA-licensed production lines
at the Contractor’s Lansing facility within [**] business days of the
determination of potential to be reported to FDA.



j)  
The Government shall have the option to conduct quarterly inspections of the
Contractor’s Lansing facility.  Such inspections shall be performed by the COR
or the COR’s  designee(s).



k)  
If the contractor should obtain FDA approval for the manufacture and production
of BioThrax® having [**] while under this contract, the Government will accept
delivery of those doses with the longer shelf life in addition to doses with a
shorter shelf life.  Contractor may invoice only for those doses actually
delivered under contract in accordance with Section B.



l)  
The product shall be delivered in accordance with cGMP (current Good
Manufacturing Practices).



m)  
At least [**] business days prior to the product being ready for pick up by the
SNS, the Contractor shall provide to the Contracting Officer and Contracting
Officer’s Representative (COR):

a.  
The date the product will be ready for loading on the truck(s) scheduled by the
SNS

b.  
Physical address of the product pick up location (facility name, address, point
of contact name and telephone number)

c.  
Certificate(s) of Analysis

d.  
FDA Lot Release(s)

e.  
Number of pallets, vials, and doses to be loaded



n)  
At least [**] hours before each scheduled pick up by the SNS, Contractor shall
provide the following to the Contracting Officer and COR:

a.  
Packing Slip

b.  
Actual number of pallets, vials and doses to be loaded

c.  
Diagram of product shipment pallet (how many vials per box, per pallet)



o)  
Within [**] business days after delivery, the Government shall provide the
Contractor the SNS destination location(s) for the lot(s) delivered.



p)  
Within [**] hours after the product has been picked up by the SNS, the
Contractor shall provide to the Contracting Officer and COR:

a.  
The remaining ambient exposure time letter disclosing accumulated ambient
temperature exposure until the point that SNS (or SNS-designated personnel)
assumed responsibility for temperature control, per Section E.3, for each lot
from the Contractor’s Quality Department.  The letter should indicate that the
product was manufactured and released in accordance with cGMP and has met all
acceptance criteria to allow for Government distribution.



q)  
Funds provided shall be paid on a price per doses basis only on those products
delivered to the SNS under contract.



r)  
Under the CLINs of this contract the products shall have an [**] product.  The
Contractor shall target [**] of the total [**] remaining when the Government
takes delivery of the product.  If [**] dated product is approved by the FDA,
the product shall have an [**].  The Contractor shall target [**] of the total
[**] remaining when the Government takes delivery of the product.  In the event
that product with lower than targeted [**] should be delivered, product with an
[**] greater than or equal to [**] shall be deemed [**] product.  A product with
an [**] greater than or equal to [**] shall be deemed [**] product. A product
with an [**] greater than or equal to [**] shall be deemed [**] product.  [**]
when the Government takes delivery of the product according to the pricing table
and Section B.1in Section B.





C.2 Delivery Schedule:


CLIN (includes alternate CLINS)
Delivery Period
# of Doses
0001
October 1, 2011 to September 30, 2012
[**]
0002
October 1, 2012 to September 30, 2013
[**]
0003
October 1, 2013 to September 30, 2014
[**]
0004
October 1, 2014 to September 30, 2015
[**]
0005
October 1, 2015 to September 30, 2016
[**]



The number under quantity shows the number of doses per year that the Contractor
anticipates delivering during the period shown.    Should the projected number
of doses not be delivered in a specific period, the Contractor shall adjust the
delivery schedule to make up for deficiencies in prior deliveries.  Further, the
Contractor may accelerate deliveries within each CLIN or into a subsequent CLIN,
if production capacity permits such delivery and the CLIN is funded to a level
to pay for the accelerated delivery.  Accelerated delivery is subject to
approval by the COR.  Ultimately, the Contractor shall deliver a total of
44,750,000 doses by September 30, 2016.


C.3 Audits/Site Visits:
 
a)  
Pre-award Site Visit:  The Government reserves the right to conduct a pre-award
site visit of the manufacturing plant.

 
b)  
Site Visits/Audits:  The Government shall perform annual site visits/security
audits as deemed necessary by the Government throughout the period of
performance of the contract.

 
c)  
Quality:  The Government may visit the Lansing site for purposes of assessing
quality on an annual basis or as deemed necessary by the Government throughout
the period of performance of the contract.

 
d)  
The contractor shall facilitate cGMP site-visit or inspection as requested by
FDA/CBER at the time of production of product lots destined for the SNS.

 
e)  
Quality Management System (QMS):   Contractor shall submit evidence of its QMS
to the Contracting Officer within 90 days after contract award.

 
f)  
Notice:  The Government shall provide 2 weeks advance notice prior to the
Contractor of all site visits and audits.  The notice will include a statement
concerning the intended scope of the audit and a list of the required documents
or access to personnel.

 
g)  
All audits shall be conducted between normal business hours i.e. 8 a.m. through
4 p.m., Monday through Friday.

 
C.4 Meetings and Reports:
 
a)  
The contractor shall participate in a quarterly meeting (teleconference and/or
face-to-face) to discuss performance under the contract.  These meetings should
provide status updates and discuss on-going manufacturing, clinical, regulatory,
and shipment issues as applicable.  These meetings shall be coordinated by the
COR and/or Contracting Officer

 
b)  
Risk Mitigation Plan:  The plan should identify manufacturing, quality,
regulatory, and shipment risks and countermeasures to mitigate these
risks.  This report should be updated annually or as deemed necessary by the
USG.

 
c)  
Additional reporting requirements:

 
1.  
Contractor shall notify DSNS in its quarterly reports if Contractor undertakes
post-marketing commitments for Phase 4 studies in the event of emergency use
authorization.

 
2.  
Contractor shall provide DSNS with drafts of supplements to its BLA for
BioThrax® that are material to the manufactured product and to the contract.

 
Section D – Packaging and Marking
 
D.1 Method of Delivery


Unless otherwise specified by the Contracting Officer, delivery of the items
other than BioThrax® to be furnished to the Government under this contract
(including invoices) shall be made by first class mail, overnight carrier or
e-mail.


D.2 Packaging


Packaging shall be consistent with the FDA approved labeling and packaging for
this product at the time of manufacture.
 
Section E - Inspection and Acceptance

 
FAR SOURCE
TITLE AND DATE
52.246-1
Contractor Inspection Requirements (Apr 1984)
52.246-2
Inspection of Supplies – Fixed Price (Aug 1996)
52.246-16
Responsibility for Supplies (Apr 1984)



E.1  Inspection and Acceptance (Apr 2009)


E.1.1  Inspection and acceptance of the articles, services, and documentation
called for herein shall be accomplished by the Contracting Officer, or his duly
authorized representative.
 
E.1.2 The Contractor shall only tender for acceptance those items that conform
to the requirements of this contract.  The Government reserves the right to
inspect or test any supplies or services that have been tendered for
acceptance.  The Government may require repair or replacement of nonconforming
supplies or re-performance of nonconforming services at no increase in contract
price.  The Government must exercise its post-acceptance rights:
 
 
(1) Within a reasonable time after the defect was discovered or should have been
discovered; and

 
 
(2) Before any substantial change occurs in the condition of the item, unless
the change is due to the defect in the item.

 
(End of Clause)


E.2 Contractor Inspection Requirements


The Contractor is responsible for performing or having performed all inspections
and tests necessary to substantiate that the supplies or services furnished
under this contract conform to contract requirements, including any applicable
technical requirements for specified manufacturers’ parts.  This clause takes
precedence over any Government inspection and testing required in the contract’s
specifications, except for specialized inspections or tests specified to be
performed solely by the Government.


(End of Clause)


E.3 Temperature Control and Monitoring
 
E.3.1  FOB Origin Deliveries:  The Contractor shall be responsible for
maintaining product temperature control until the product leaves Contractor’s
validated [**]°C storage facility for loading onto the carrier designated by the
Government.  The Contractor shall provide the Government with an ambient
exposure letter that covers the time until the product leaves the Contractor’s
validated [**]°C storage facility.  Upon transfer of the product to the
Government, the responsibility for temperature control shall transfer to the
Government as well as the responsibility for logging ambient exposure time
(temperatures between [**]°C).  The Government shall provide and place
TempTale(s) on each pallet of product while the product is inside the
Contractor’s validated [**]°C storage facility.  The Contractor shall be
responsible for placing the product onto the truck(s) of the Government
-designated carrier.  The Government should be allowed access to the pallets at
least one hour prior to the loading of the pallets to place the TempTale(s) on
the pallets.  The Government’s acceptance of the aforementioned responsibility
applies only to temperature control and does not indicate its acceptance of the
lot(s).
 
E.3.2  FOB Destination Deliveries:  The Contractor shall be responsible for
maintaining product temperature control until the point that SNS personnel (or
SNS-designated personnel) open the truck door(s) at the delivery location.  The
time the truck door(s) is(are) opened will be documented according to the DSNS
Receiving procedure as well as on the Contractor’s controlled receiving log. 
The time recorded on the Contractor’s controlled receiving log will be verified
and annotated by the SNS personnel and used as the official time for the opening
of the truck door(s).  At this time, the responsibility for temperature
control will transfer to SNS as well as the responsibility for logging ambient
exposure time (temperatures between [**]°C). TempTale(s) will continue recording
ambient temperature until the lot(s) is(are) stored in SNS' storage
facility.   The Government’s acceptance of the aforementioned responsibility
applies only to temperature control and does not indicate its acceptance of the
lot(s).
 
E.4 DSNS Quality Control Unit (QCU) Acceptance Procedure for BioThrax (AVA)


At the time the product is picked up by DSNS personnel or delivered to a
designated DSNS delivery location all AVA product will be placed into DSNS
Quarantine pending receipt of the required lot distribution documentation and
the remaining ambient exposure time letter from the Contractor.   The Contractor
shall supply the Government:
a.  
Notification of practices that may impact DSNS shipping procedures, if
applicable

 
b.  
All items outlined in Section F.3.

 
E.4.1 Acceptance Process and Timeframe (FOB Origin Delivery)
 
1)  
Contractor shall deliver to the Government,  via e-mail or facsimile:

 
a)  
All required documentation outlined in Sections F.3.2

 
b)  
Notification of the date and time that the product was delivered (Picked Up by
the Government or Delivered In Place).

 
2)  
Acceptance Timeframe:  The Government shall have [**] full business days, after
receipt of all documentation required per Section E.4.1.1), to establish that
the requirements of Section E.5 have been satisfied and provide Contractor
notice that SNS accepts the lot(s).

 
a)  
For purposes of this acceptance timeframe, business days are defined as 9:00AM
to 5:00PM Eastern Time, Monday through Friday, excluding U.S. Government
Holidays. 

 
b)  
For the avoidance of doubt, DSNS shall provide the Contractor with a written
acceptance or refusal of BioThrax® lot(s) no later than 5:00PM on the [**]
business day after receipt of the documentation.

 
E.4.2 Acceptance Process and Timeframe (FOB Destination Delivery only)


Contractor shall have the option to ship product for delivery to the SNS, at no
additional cost to the Government, up to [**] times per calendar year.  COR
consent for Contractor delivery under this option is required.  It is
anticipated that  consent for delivery will not be unreasonably withheld,
conditioned or delayed by the Government, and it is recognized that the
Government requires time to make arrangments for planned deliveries.  In the
event that delivery under this option can’t be worked out between the COR and
the Contractor, or is denied, the COR must coordinate the issue with the
Contracting Officer (CO).  The Contractor can appeal a significant delay or
denial with the CO and DSNS management and have an appeal addressed at least in
a preliminary manner, within [**] business days.
 
1)  
The Contractor shall request consent from the COR for Contractor delivery under
this option at least [**] days prior to the planned delivery time so that
arrangements can be made to accept delivery.  If possible, the Contracting
Officer shall provide Contractor with the SNS location and point of contact
information for the delivery [**] days prior to delivery to the SNS.

 
2)  
At least [**] hours prior to delivery to the SNS, Contractor shall provide to
the Government:

 
a)  
Certificate(s) of Analysis

 
b)  
FDA Lot Releases

 
c)  
Number of pallets, vials and doses to be delivered

 
d)  
Name of Security Representative who will be accompanying the delivery

 
e)  
Estimated Time of Arrival for the delivery at the SNS location

 
3)  
With each shipment, contractor will provide:

 
a)  
Bill of Lading

 
b)  
Packing Slip

 
c)  
Shipping Directives

 
d)  
Contractor’s shipping instructions for Drivers

 
e)  
Identification Number for truck(s)

 
f)  
Diagram of product shipment pallet (how many vials per box, per pallet and
positioning in truck(s) )

 
4)  
Within [**] business days after delivery, Contractor shall provide to the
Contracting Officer:

 
a)  
Confirmation from the Contractor’s Quality Department that the product remained
within the acceptable temperature ranges during shipping.

 
b)  
The remaining ambient exposure time for each lot from the Contractor’s Quality
Department.

 
c)  
Post-Transit product delivery checklist

 
5)  
Acceptance Timeframe:  Following the receipt of the lot distribution
documentation in Section E.4.2 parts 1 through 4 (“Documentation”) from the
Contractor, DSNS will have a maximum of [**] business days to provide written
notification to Contractor of acceptance or refusal of the delivered BioThrax
lot(s).  Contractor shall provide DSNS the Documentation via email or facsimile.
If the Documentation is sent by the Contractor and received by DSNS prior to
9:00AM on a given business day, the tolling of the [**] allotted business days
set forth in the acceptance timeframe shall begin on that business day.  If the
Documentation is sent by Contractor and received by DSNS  after 9:00AM on a
given business day, the tolling of the [**] business days set forth in the
acceptance timeframe will begin on the next business day.

 
a)  
For purposes of this acceptance timeframe, business days are defined as 9:00AM
to 5:00PM Eastern Time, Monday through Friday, excluding U.S. Government
Holidays. 

 
b)  
For the avoidance of doubt, DSNS shall provide the Contractor with a written
acceptance or refusal of BioThrax® lot(s) no later than 5:00PM on the [**]
business day after receipt of the documentation.



 
E.5 DSNS QCU Release for BioThrax (AVA)


The DSNS QCU recommends that the temperature acceptance range for AVA, using the
temperature monitoring device accuracy of [**]°C, would be [**]°C to [**]°C. 
This temperature is consistent with licensed label specifications ([**]°C to
[**]°C) and takes into account Emergent rounding practices (memo dated
8/12/09)  , and the accuracy of the temperature monitoring device (TempTale
Bio).   


TempTale device alarms will be set for shipments to alert for possible
temperature deviations for further evaluation.  DSNS QCU will review the
temperature data for SNS internal processes.  As a clarification and guide for
SNS, the table below outlines temperature limits acceptable during the period
that Contractor is responsible for maintaining product temperature control and
the resulting actions under each scenario.  This table is based on the TempTale
with an accuracy of [**]°C. If any of the following changes occur while the
Government is responsible for temperature monitoring and control, DSNS QCU will
seek guidance from the Contractor:


Temperature Range
Action
< [**]°C
· AVA Pallet will be placed into DSNS quarantine pending further disposition
[**]°C
 
· Acceptable for use by the SNS
 
[**]°C
· AVA Pallet will be placed into DSNS quarantine
· Release of product by QCU will be pending quality disposition investigation,
and remaining ambient exposure for the lot
>[**]°C
· AVA Pallet will be placed into DSNS quarantine pending further disposition

 
Temperature deviations during shipping are the responsibility of the Government
for FOB Origin deliveries and the responsibility of Emergent for FOB Destination
deliveries.  Deviations during shipping shall not delay the Government’s
acceptance of the lots when FOB Origin and shall be evaluated and fully
documented by the Party responsible for temperature control and monitoring in
accordance with standard procedures.  When deliveries are FOB Destination,
deviations during shipment shall delay the Government’s acceptance.  Contractor
shall include an Event Description and Contractor's Product Impact Assessment in
the Contractor's Certification Letter, per Section E.4.2.4), for each lot
impacted by such deviations.  Contractor shall state in the Certification Letter
that, "A Full Deviation Report, including root cause analysis and corrective and
preventative actions will be submitted to the Government within [**] business
days of report completion."  The Party responsible for temperature control and
monitoring is also responsible for root cause analysis and defining appropriate
corrective and preventative actions.  
 
Section F - Deliveries or Performance
 
FAR SOURCE
TITLE AND DATE
52.211-17
Delivery of Excess Quantities (Sept 1989)
52.242-15
Stop-Work Order (Aug 1989)
52.242-15 Alternate I
Stop-Work Order - Alternate I (Apr 1984)
52.242-17
Government Delay of Work (Apr 1984)
52.247-30
FOB Origin, Contractor’s Facility (Feb 2006)

 
F.1 Period of Performance
 
The period of performance of this contract shall be five (5) years, from
September 30, 2011 through September 29, 2016.
 
F.2 Product Delivery
 
F.2.1  Product Pick Up by SNS (FOB Origin Deliveries)
 
a)  
The delivery of BioThrax® product shall be F.O.B Origin at the Contractor
designated pick up location.

 
b)  
The place of product pick up by the SNS will be provided by the Contractor to
the Contracting Officer and COR at least [**] business days prior to scheduled
pick up.

 
c)  
Contractor may provide a Delivery-In-Place service, fulfilling the requirements
of a F.O.B Origin delivery by meeting the following requirements:

 
a.  
Contractor shall store lot(s) to be delivered in a validated [**]°C storage
facility at no additional cost to the Government for pick-up at the next
scheduled delivery or [**] days after the Delivery-In-Place acceptance date, (as
scheduled by the SNS), whichever comes first.

 
b.  
Contractor shall submit all lot documentation as required under Section F.3.2
below for the lot(s) to be delivered.

 
i.  
Pre-notification deadlines under Section F.3.2 shall not apply for
Delivery-In-Place services.

 
ii.  
Once Contractor has provided these documents, the Government’s evaluation of
these documents will be completed in accordance with Section E.4.1 above.

 
c.  
Contractor maintains responsibility for temperature control until lot(s) leave
the validated [**]°C storage facility per Section E.3 above.

 
d.  
Contractor maintains responsibility for physical integrity of lot(s) until they
are placed onto the SNS designated carrier per Section E.3 above.

 
F.2.2  Product Delivery by Emergent (FOB Destination deliveries)
 
a)  
If agreed to by the COR and/or CO in accordance with clause E.4.2, the delivery
of BioThrax® product shall be F.O.B Destination at the SNS designated delivery
location.

 
b)  
The place of product delivery to the SNS will be provided by the Contracting
Officer to the Contractor at least [**] days prior to scheduled pick up.

 
c)  
Contractor shall ensure lot(s) are delivered via a validated [**]°C carrier at
no additional cost to the Government.

 
d)  
Each BioThrax lot will be shipped to the SNS with [**] temperature monitoring
devices TempTale(s) assigned for the purpose of recording ambient temperatures
during shipment until the point of delivery.  The temperatures recorded by the
TempTale(s) will be the only temperatures analyzed to determine whether each
BioThrax lot was shipped within the FDA approved temperature range. 

 
e)  
Contractor shall submit all lot documentation as required under Section F.3.2
below for the lot(s) to be delivered.

 
a.  
SNS evaluation of these documents will be completed in accordance with Section
E.4.2 above.

 
F.3 Deliverables
 
F.3.1 Product Schedule
 
CLIN
Delivery Period
# of Doses
0001
October 1, 2011 to September 30, 2012
[**]
0002
October 1, 2012 to September 30, 2013
[**]
0003
October 1, 2013 to September 30, 2014
[**]
0004
October 1, 2014 to September 30, 2015
[**]
0005
October 1, 2015 to September 30, 2016
[**]



At the time of issuance of this contract document, formalizing the letter notice
of award 200-2011-M-41852 dated September 30, 2011, [**]..


F.3.2 Delivery Documentation


For product delivered FOB Destination, the Contractor shall deliver the
documentation as outlined in Section E.4.2, items 2), 3) and 4), within the
timeframes specified therein, to the Contracting Officer and COR.


For product delivered FOB Origin, the Contractor shall deliver, within the
specified timeframes, the following documents to the Contracting Officer and
COR:
.
a.  
At least [**] business days prior to each product pick up by the SNS, the
Contractor shall provide to the Contracting Officer and COR:

i.  
The delivery date:

i.  
For FOB Origin deliveries, shall be the date the product will be ready for
loading on the truck(s) scheduled by the SNS

ii.  
For FOB Destination deliveries, shall be the date the product will arrive at the
SNS designated delivery location

ii.  
Physical address of the product pick up location (facility name, address, point
of contact name and telephone number)

iii.  
Certificate(s) of Analysis

iv.  
FDA Lot Release(s)

v.  
Forecasted number of 40”x48” pallets, number of vials, and doses to be loaded



b.  
At least [**] hours before each scheduled pick up by the SNS the Contractor
shall provide the following to the Contracting Officer and COR:

i.  
Packing Slip

ii.  
Actual number of pallets, vials and doses to be loaded

iii.  
Diagram of product shipment pallet (how many vials per box, per pallet)



c.  
Within [**] hours after the product has been picked up by the Government, the
Contract shall provide to the Contracting Officer and COR the remaining ambient
exposure time letter disclosing temperature control until the point that SNS (or
SNS-designated personnel) assumed responsibility for temperature control,
per Section E.3, for each lot from the Contractor’s Quality Department.  The
letter should indicate that the product was manufactured and released in
accordance with cGMP and has met all acceptance criteria to allow for government
distribution.

 
F.3.3 Periodic Reports


a.  
The Contractor shall participate in a quarterly meeting (teleconference and/or
face-to-face) to discuss performance under the contract.  These meetings should
provide status updates and discuss on-going manufacturing, clinical, regulatory,
and shipment issues as applicable.  These meetings shall be coordinated by the
COR and/or Contracting Officer.

 
b.  
Risk Mitigation Plan:  The risk mitigation plan should identify manufacturing,
quality, regulatory, and shipment risks and countermeasures to mitigate these
risks.  This plan should be updated annually or as deemed necessary by the
Government .

 
c.  
Additional reporting requirements:

 
1.  
Contractor will notify DSNS in its quarterly reports if Contractor undertakes
post-marketing commitments for Phase 4 studies in the event of emergency use
authorization.

 
2.  
Contractor will provide DSNS with drafts of supplements to its BLA for BioThrax®
that are material to the manufactured product and to the contract.

 
F.4 Excusable Delay
 
The Contractor shall be liable for default unless nonperformance is caused by an
occurrence beyond the reasonable control of the Contractor and without its fault
or negligence such as, acts of God, or the public enemy, acts of the Government
in either its sovereign or contractual capacity, fires, floods, epidemics,
quarantine restrictions, strikes, unusually severe weather, and delays of common
carriers.  Furthermore, the Contractor will not be in default under this
contract if it is unable to deliver AVA doses in accordance with any delivery
schedule because of the action or inaction of the FDA, except the extent that
such action or inaction is a direct consequence of the negligence or fault of
the Contractor.  Additionally, the Contractor will not be in default of this
contract in the event that deliveries are delayed as a result of another
Government agency placing an order for AVA doses that is determined to have
priority over this contract under the Defense Priority Allocation System or as a
result of allocating up to 10 lots of BioThrax® to improvement programs,
including fill/finish and manufacturing process improvements.  The Contractor
shall notify the Contracting Officer in writing within [**] business days after
the excusable delay is recognized, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.

Section G - Contract Administration Data


G.1 Electronic Subcontracting Reporting System (eSRS) (Dec 2005)


G.1.1 The Contractor shall register with the Electronic Subcontracts Reporting
System (eSRS) for the submission of its Individual Subcontract Report (SF 294)
and the Annual Summary Reports (SF 295).  Before registering in eSRS, the
Contractor information must be correct in Central Contractor Registration
database.  The eSRS is a world wide web-based application available at:
http://www.esrs.gov.  The eSRS website provides training and instruction for
data submission.


(End of Clause)


G.2 Invoice Submission

 
(a) The Contractor shall submit the original contract invoice/voucher to the CDC
Finance Management Office (FMO) to the following email address:
 fmoapinv@cdc.gov

 
 
(b)   The contractor shall simultaneously submit an invoice/voucher via email to
the cognizant contracting officer at cnp9@cdc.gov and to the cognizant CDC
Contracting Officer’s Representatives at gtv4@cdc.gov and bmk7@cdc.gov.



(c)  In accordance with 5 CFR part 1315 (Prompt Payment), CDC's Financial
Management Office is the designated billing office for the purpose of
determining the payment due date under FAR 32.904.


(d)  The Contractor shall include (as a minimum) the following information on
each invoice:


(1)  Contractor’s Name & Address


(2)  Contractor’s Tax Identification Number (TIN)


(3)  Purchase Order/Contract Number and Task Order Number, if Appropriate


(4)  Invoice Number


(5)  Invoice Date


(6)  
Contract Line Item Number and Description of Item



(7)  Quantity


(8)  Unit Price & Extended Amount for each line item


(9)  
Shipping and Payment Terms



(10)  
 Total Amount of Invoice



(11) Name, title and telephone number of person to be notified in the event of a
defective invoice


(12) Payment Address, if different from the information in (c) (1).


(13)  
DUNS + 4 Number



G.3 Contracting Officer (Jul 1999)


G.3.1 The Contracting Officer is the only individual who can legally commit the
Government to the expenditure of public funds.  No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions, or other stipulations of this contract.


G.3.2 No information, other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from any stipulation of
this contract.


(End of Clause)




G.4 Project Officer/Contracting Officer’s Representative


G.4.1 Performance of the work here under shall be subject to the technical
directions of the designated Project Officer/Contracting Officer’s
Representative (COR) for this contract.


G.4.2 As used herein, technical directions are directions to the Contractor
which fill in details, suggest possible lines of inquiry, or otherwise complete
the general scope of work set forth herein.  These technical directions must be
within the general scope of work, and may not alter the scope of work or cause
changes of such a nature as to justify an adjustment in the stated contract
price/cost, or any stated limitation thereof.  In the event that the Contractor
feels that full implementation of any of these directions may exceed the scope
of the contract, he or she shall notify the originator of the technical
direction and the Contracting Officer in a letter separate of any required
report(s) within [**] weeks of the date of receipt of the technical direction
and no action shall be taken pursuant to the direction.  If the Contractor fails
to provide the required notification within the said [**] week period that any
technical direction exceeds the scope of the contract, then it shall be deemed
for purposes of this contract that the technical direction was within the
scope.  No technical direction, nor its fulfillment, shall alter or abrogate the
rights and obligations fixed in this contract.


G.4.3 The Government Project Officer/COR is not authorized to change any of the
terms and conditions of this contract.  Changes shall be made only by the
Contracting Officer by properly written modification(s) to the contract.


G.4.4 The Government will provide the Contractor with a copy of the delegation
memorandum for the Project Officer/COR.  Any changes in Project Officer’s/COR
delegation will be made by the Contracting Officer in writing with a copy being
furnished to the Contractor.


(End of Clause)


G.5 Payment by Electronic Funds Transfer (Dec 2005)


G.5.1 The Government shall use electronic funds transfer to the maximum extent
possible when making payments under this contract.  FAR 52.232-33, Payment by
Electronic Funds Transfer – Central Contractor Registration, in Section I,
requires the Contractor to designate in writing a financial institution for
receipt of electronic funds transfer payments.


G.5.2 In addition to Central Contractor Registration, the Contractor shall make
the designation by submitting the form titled “ACH Contractor/Miscellaneous
Payment Enrollment Form” to the address indicated below.  The form may be
obtained by contacting the CDC Financial Management Office at (404) 498-4050.


G.5.3   In cases where the Contractor has previously provided such designation,
i.e., pursuant to a prior contract/order, and been enrolled in the program, the
form is not required unless the designated financial institution has changed.


G.5.4 The completed form shall be mailed after award, but no later than 14
calendar days before an invoice is submitted, to the following address:


The Centers for Disease Control and Prevention
Financial Management Office (FMO)
P.O. Box 15580
Atlanta, GA  30333
Or – Fax copy to:  404-638-5342


 
G.6 Notification of Utilization
[g61.jpg]
G.7 Contract Communications/Correspondence (Jul 1999)


The Contractor shall identify all correspondence, reports, and other data
pertinent to this contract by imprinting thereon the contract number from Page 1
of the contract.


(End of Clause)
 
Section H - Special Contract Requirements


H.1  Privacy Act Applicability (Apr 2000)


H.1.1  Notification is hereby given that the Contractor and its employees are
subject to criminal penalties for violation of the Privacy Act to the same
extent as employees of the Government.  The Contractor shall assure that each of
its employees knows the prescribed rules of conduct and that each is aware that
he or she can be subjected to criminal penalty for violation of the Act.  A copy
of 45 CFR Part 5b, Privacy Act Regulations, may be obtained at
http://ecfr.gpoaccess.gov/cgi/t/text/text-idx?c=ecfr&tpl=/ecfrbrowse/Title45/45cfr5b_main_02.tpl


H.1.2   The Project Officer/COR is hereby designated as the official who is
responsible for monitoring Contractor compliance with the Privacy Act.


H.1.3 The Contractor shall follow the Privacy Act guidance as contained in the
Privacy Act system notice.


NOTE: Clinical trials cannot be initiated until the System Notice has been
published and the Contracting Officer notifies the contractor.


(End of Clause)


H.2 Non-Disclosure Agreement for Contractor and Contractor Employees (Mar 2006)


H.2.1 Contractor’s employees shall sign Contractor’s non-disclosure agreement
(NDA) per Exhibit 1 below..


H.2.2 During the contract performance period, the Contractor is responsible for
ensuring that all additional or replacement Contractor’s employees, meeting
criteria per H.2.1 above, sign a NDA and it is made available upon demand to the
Contracting Officer and the Project Officer/COR.


H.2.3 The Contractor shall prepare and maintain a current list of employees
working under NDAs provided with specific access to Sensitive But Unclassified
Information as designated by the DSNS and submit to the Contracting Officer upon
request during the contract period of performance.  The list should, at a
minimum, include: contract number, employee’s name, position, date of hire and
NDA requirement.


H.2.4  NDA methodology described above is preliminary at the time of issuance of
this contract document, formalizing the letter notice of award 200-2011-M-41852
dated September 30, 2011.  The Contractor and the Government will further
discuss the NDA requirement by June 30, 2012 and will incorporate a revised
version of clause H.2 via modification by July 31, 2012.  The Government and the
Contractor agree that the goal is to protect the Government’s interests and
information, and provide adequate protection of the Government’s Sensitive But
Unclassified (SBU) information, while not placing an undue administrative burden
on the Contractor.  Not all Contractor employees will be required to sign
NDAs.  Contractor employees with a need to know Government SBU information must
sign an NDA.  The Contractor must provide an initial list and annual updates to
the Government listing the individual Contractor employees who are subject to
and have signed NDAs applicable to this contract.
 
H.3 Laboratory License Requirements (May 1998)
 
[h3.jpg]
 
H.4 Disposition of Information
 
No information related to data obtained under this contract shall be released or
publicized without the prior written consent of the Project Officer/COR, which
approval shall not be unreasonably withheld, conditioned, or delayed; provided,
however, that no such consent is required to comply with any law, rule,
regulation, court ruling or similar order; for submission to any government
entity for submission to any securities exchange on which the Contractor’s (or
parent corporation’s) securities may be listed for trading; or to third parties
relating to securing, seeking, establishing or maintaining regulatory or other
legal approvals or compliance, financing and capital raising activities, or
mergers, acquisitions, or other business transactions.
 
H.5 Identification and Disposition of Data
 
[h5.jpg]
 
H.6  Manufacturing Standards
 
The Current Good Manufacturing Practice Regulation (cGMP) (21 CFR Parts 210-211)
will be the standard to be applied for manufacturing, processing and packaging
of this product.
 
If at any time during the life of the contract, the Contractor fails to comply
with the cGMP in the manufacturing, processing and packing of this product and
such failure results in a material adverse effect on the safety, purity or
potency of the product (a material failure) as identified by CBER and CDER, the
contractor shall have thirty (30) calendar days from the time such material
failure is identified to cure such material failure.  If the contractor fails to
take such material failure is identified to cure such material failure.  If the
contractor fails to take such an action within the thirty (30) calendar day
period, then the contract may be terminated.
 
H.7 Prohibition on Contractor Involvement with Terrorist Activities
 
[h7.jpg]
 
H.8 Liability Protection under the PREP Act
 
 
The Public Readiness & Emergency Preparedness Act (PREP Act), Pub. L. 109-148,
Division C, 119 Stat. 2818 to 2832, amended the Public Health Service Act, 42,
U.S.C. 243 et seq., to provide targeted liability protections.  The Government
agrees that the medical countermeasure delivered by the Contractor under this
contract will be administered in humans, in accordance with the declaration
under the PREP Act issued by the Secretary of the Department of Health and Human
Services on October 1, 2008 pursuant to section 319F-3(b) of the Public Health
Service Act, 42, U.S.C 247-d-6d.  The declaration provides targeted liability
protections for anthrax countermeasures based on a credible risk that the threat
of exposure to Bacillus anthracis and the resulting disease constitutes a public
health emergency.
 
Section I - Contract Clauses
 
Section I-1 - Clauses Incorporated By Reference
 
FAR Ref
Date
Title
52.203-3
Apr-84
Gratuities
52.204-4
May-11
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
52.227-1
Dec-07
Authorization and Consent
52.227-2
Dec-07
Notice and Assistance Regarding Patent and Copyright Infringement
52.229-3
Apr-03
Federal, State, and Local Taxes
52.232-11
Apr-84
Extras
52.232-18
Apr-84
Availability of Funds
52.223-3
Jan-97
Hazardous Material Identification and Material Safety Data.
52.233-4
Oct-04
Applicable Law for Breach of Contract Claim
52.242-13
Jul-95
Bankruptcy
52.243-1
Aug-87
Changes - Fixed-Price
52.244-5
Dec-96
Competition in Subcontracting
52.245-1
Aug-10
Government Property
52.245-9
Aug-10
Uses and Charges
52.247-30
Feb-06
F.O.B. Origin, Contractor’s Facility
52.247-34
Nov-91
F.O.B. Destination
52.249-2
May-04
Termination for the Convenience of the Government (Fixed-Price)
52.249-8
Apr-84
Default (Fixed-Price Supply and Service)(Over the Simplified Acquisition
Threshold)
352.201-70
Jan-06
Paperwork Reduction Act
352.202-1
Jan-06
Definitions
352.203-70
Jan-06
Anti-Lobbying (Over Simplified Acquisition Threshold)
352.222-70
Jan-10
Contractor Cooperation in Equal Employment Opportunity Investigations
352.223-70
Jan-06
Safety and Health
352.227-70
Jan-06
Publications and Publicity
352.231-71
Jan-01
Pricing of Adjustments
352.242-73
Jan-06
Withholding of Contract Payments
352.270-4
Jan-06
Protection of Human Subjects
352.270-5
Jan-06
Care of Laboratory Animals


Section I-2 - Clauses Incorporated In Full Text
 
I.2.1 52.212.-4 Contract Terms and Conditions—Commercial Items (June 2010)
 
(a) Inspection/Acceptance. The Contractor shall only tender for acceptance those
items that conform to the requirements of this contract. The Government reserves
the right to inspect or test any supplies or services that have been tendered
for acceptance. The Government may require repair or replacement of
nonconforming supplies or reperformance of nonconforming services at no increase
in contract price. If repair/replacement or reperformance will not correct the
defects or is not possible, the Government may seek an equitable price reduction
or adequate consideration for acceptance of nonconforming supplies or services.
The Government must exercise its post-acceptance rights—
 
(1) Within a reasonable time after the defect was discovered or should have been
discovered; and
 
(2) Before any substantial change occurs in the condition of the item, unless
the change is due to the defect in the item
 
(b) Assignment. The Contractor or its assignee may assign its rights to receive
payment due as a result of performance of this contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C. 3727). However, when a
third party makes payment (e.g., use of the Governmentwide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.
 
(c) Changes. Changes in the terms and conditions of this contract may be made
only by written agreement of the parties.
 
(d) Disputes. This contract is subject to the Contract Disputes Act of 1978, as
amended (41 U.S.C. 601-613). Failure of the parties to this contract to reach
agreement on any request for equitable adjustment, claim, appeal or action
arising under or relating to this contract shall be a dispute to be resolved in
accordance with the clause at FAR 52.233-1, Disputes, which is incorporated
herein by reference. The Contractor shall proceed diligently with performance of
this contract, pending final resolution of any dispute arising under the
contract.
 
(e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein
by reference.
 
(f) Excusable delays. The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.
 
(g) Invoice.
 
(1) The Contractor shall submit an original invoice and three copies (or
electronic invoice, if authorized) to the address designated in the contract to
receive invoices. An invoice must include— (i) Name and address of the
Contractor;
 
(ii) Invoice date and number;
 
(iii) Contract number, contract line item number and, if applicable, the order
number;
 
(iv) Description, quantity, unit of measure, unit price and extended price of
the items delivered;
 
(v) Shipping number and date of shipment, including the bill of lading number
and weight of shipment if shipped on Government bill of lading;
 
(vi) Terms of any discount for prompt payment offered;
 
(vii) Name and address of official to whom payment is to be sent;
 
(viii) Name, title, and phone number of person to notify in event of defective
invoice; and
 
(ix) Taxpayer Identification Number (TIN). The Contractor shall include its TIN
on the invoice only if required elsewhere in this contract.
 
(x) Electronic funds transfer (EFT) banking information.
 
(A) The Contractor shall include EFT banking information on the invoice only if
required elsewhere in this contract.
 
(B) If EFT banking information is not required to be on the invoice, in order
for the invoice to be a proper invoice, the Contractor shall have submitted
correct EFT banking information in accordance with the applicable solicitation
provision, contract clause (e.g., 52.232-33, Payment by Electronic Funds
Transfer—Central Contractor Registration, or 52.232-34, Payment by Electronic
Funds Transfer—Other Than Central Contractor Registration), or applicable agency
procedures.
 
(C) EFT banking information is not required if the Government waived the
requirement to pay by EFT.
 
(2) Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR Part 1315.
 
(h) Patent indemnity. The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.
 
(i) Payment.—
 
(1) Items accepted. Payment shall be made for items accepted by the Government
that have been delivered to the delivery destinations set forth in this
contract.
 
(2) Prompt payment. The Government will make payment in accordance with the
Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5 CFR Part
1315.
 
(3) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, see
52.212-5(b) for the appropriate EFT clause.
 
(4) Discount. In connection with any discount offered for early payment, time
shall be computed from the date of the invoice. For the purpose of computing the
discount earned, payment shall be considered to have been made on the date which
appears on the payment check or the specified payment date if an electronic
funds transfer payment is made.
 
(5) Overpayments. If the Contractor becomes aware of a duplicate contract
financing or invoice payment or that the Government has otherwise overpaid on a
contract financing or invoice payment, the Contractor shall—
 
(i) Remit the overpayment amount to the payment office cited in the contract
along with a description of the overpayment including the—
 
(A) Circumstances of the overpayment (e.g., duplicate payment, erroneous
payment, liquidation errors, date(s) of overpayment);
 
(B) Affected contract number and delivery order number, if applicable;
 
(C) Affected contract line item or subline item, if applicable; and
 
(D) Contractor point of contact.
 
(ii) Provide a copy of the remittance and supporting documentation to the
Contracting Officer.
 
(6) Interest.
 
(i) All amounts that become payable by the Contractor to the Government under
this contract shall bear simple interest from the date due until paid unless
paid within 30 days of becoming due. The interest rate shall be the interest
rate established by the Secretary of the Treasury as provided in Section 611 of
the Contract Disputes Act of 1978 (Public Law 95-563), which is applicable to
the period in which the amount becomes due, as provided in (i)(6)(v) of this
clause, and then at the rate applicable for each six-month period as fixed by
the Secretary until the amount is paid.
 
(ii) The Government may issue a demand for payment to the Contractor upon
finding a debt is due under the contract.
 
(iii) Final decisions. The Contracting Officer will issue a final decision as
required by 33.211 if—
 
(A) The Contracting Officer and the Contractor are unable to reach agreement on
the existence or amount of a debt within 30 days;
 
(B) The Contractor fails to liquidate a debt previously demanded by the
Contracting Officer within the timeline specified in the demand for payment
unless the amounts were not repaid because the Contractor has requested an
installment payment agreement; or
 
(C) The Contractor requests a deferment of collection on a debt previously
demanded by the Contracting Officer (see 32.607-2).
 
(iv) If a demand for payment was previously issued for the debt, the demand for
payment included in the final decision shall identify the same due date as the
original demand for payment.
 
(v) Amounts shall be due at the earliest of the following dates:
 
(A) The date fixed under this contract.
 
(B) The date of the first written demand for payment, including any demand for
payment resulting from a default termination.
 
(vi) The interest charge shall be computed for the actual number of calendar
days involved beginning on the due date and ending on—
 
(A) The date on which the designated office receives payment from the
Contractor;
 
(B) The date of issuance of a Government check to the Contractor from which an
amount otherwise payable has been withheld as a credit against the contract
debt; or
 
(C) The date on which an amount withheld and applied to the contract debt would
otherwise have become payable to the Contractor.
 
(vii) The interest charge made under this clause may be reduced under the
procedures prescribed in 32.608-2 of the Federal Acquisition Regulation in
effect on the date of this contract.
 
(j) Risk of loss. Unless the contract specifically provides otherwise, risk of
loss or damage to the supplies provided under this contract shall remain with
the Contractor until, and shall pass to the Government upon:
 
(1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin;
or
 
(2) Delivery of the supplies to the Government at the destination specified in
the contract, if transportation is f.o.b. destination.
 
(k) Taxes. The contract price includes all applicable Federal, State, and local
taxes and duties.
 
(l) Termination for the Government’s convenience. The Government reserves the
right to terminate this contract, or any part hereof, for its sole convenience.
In the event of such termination, the Contractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor’s
records. The Contractor shall not be paid for any work performed or costs
incurred which reasonably could have been avoided.
 
(m) Termination for cause. The Government may terminate this contract, or any
part hereof, for cause in the event of any default by the Contractor, or if the
Contractor fails to comply with any contract terms and conditions, or fails to
provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.
 
(n) Title. Unless specified elsewhere in this contract, title to items furnished
under this contract shall pass to the Government upon acceptance, regardless of
when or where the Government takes physical possession.
 
(o) Warranty. The Contractor warrants and implies that the items delivered
hereunder are merchantable and fit for use for the particular purpose described
in this contract.
 
(p) Limitation of liability. Except as otherwise provided by an express
warranty, the Contractor will not be liable to the Government for consequential
damages resulting from any defect or deficiencies in accepted items.
 
(q) Other compliances. The Contractor shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.
 
(r) Compliance with laws unique to Government contracts. The Contractor agrees
to comply with 31 U.S.C. 1352 relating to limitations on the use of appropriated
funds to influence certain Federal contracts; 18 U.S.C. 431 relating to
officials not to benefit; 40 U.S.C. 3701, et seq., Contract Work Hours and
Safety Standards Act; 41 U.S.C. 51-58, Anti-Kickback Act of 1986; 41 U.S.C. 265
and 10 U.S.C. 2409 relating to whistleblower protections; 49 U.S.C. 40118, Fly
American; and 41 U.S.C. 423 relating to procurement integrity.
 
(s) Order of precedence. Any inconsistencies in this solicitation or contract
shall be resolved by giving precedence in the following order:
 
(1) The schedule of supplies/services.
 
(2) The Assignments, Disputes, Payments, Invoice, Other Compliances, and
Compliance with Laws Unique to Government Contracts paragraphs of this clause.
 
(3) The clause at 52.212-5.
 
(4) Addenda to this solicitation or contract, including any license agreements
for computer software.
 
(5) Solicitation provisions if this is a solicitation.
 
(6) Other paragraphs of this clause.
 
(7) The Standard Form 1449.
 
(8) Other documents, exhibits, and attachments.
 
(9) The specification.
 
(t) Central Contractor Registration (CCR).
 
(1) Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the CCR database, and for any
liability resulting from the Government’s reliance on inaccurate or incomplete
data. To remain registered in the CCR database after the initial registration,
the Contractor is required to review and update on an annual basis from the date
of initial registration or subsequent updates its information in the CCR
database to ensure it is current, accurate and complete. Updating information in
the CCR does not alter the terms and conditions of this contract and is not a
substitute for a properly executed contractual document.
 
(2)(i) If a Contractor has legally changed its business name, “doing business
as” name, or division name (whichever is shown on the contract), or has
transferred the assets used in performing the contract, but has not completed
the necessary requirements regarding novation and change-of-name agreements in
FAR Subpart 42.12, the Contractor shall provide the responsible Contracting
Officer a minimum of one business day’s written notification of its intention to
(A) change the name in the CCR database; (B) comply with the requirements of
Subpart 42.12; and (C) agree in writing to the timeline and procedures specified
by the responsible Contracting Officer.
 
The Contractor must provide with the notification sufficient documentation to
support the legally changed name.
 
(ii) If the Contractor fails to comply with the requirements of paragraph
(t)(2)(i) of this clause, or fails to perform the agreement at paragraph
(t)(2)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the CCR information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the “Suspension of Payment”
paragraph of the electronic funds transfer (EFT) clause of this contract.
 
(3) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the CCR record to reflect an assignee for
the purpose of assignment of claims (see Subpart 32.8, Assignment of Claims).
Assignees shall be separately registered in the CCR database. Information
provided to the Contractor’s CCR record that indicates payments, including those
made by EFT, to an ultimate recipient other than that Contractor will be
considered to be incorrect information within the meaning of the “Suspension of
payment” paragraph of the EFT clause of this contract.
 
(4) Offerors and Contractors may obtain information on registration and annual
confirmation requirements via the internet at http://www.ccr.gov or by calling
1-888-227-2423 or 269-961-5757.
 
I.2.2 52.212-5 Contract Terms and Conditions Required to Implement Statutes or
Executive Orders—Commercial Items (Nov 2011)
 
(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:
 
(1) 52.222-50, Combating Trafficking in Persons (Feb 2009) (22 U.S.C. 7104(g)).
 
___Alternate I (Aug 2007) of 52.222-50 (22 U.S.C. 7104(g)).
 
(2) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).
 
(3) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004) (Pub. L.
108-77, 108-78).
 
(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:
 
[Contracting Officer check as appropriate.]
 
__ (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sept
2006), with Alternate I (Oct 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).
 
 
_X_ (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Apr 2010)
(Pub. L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).
 
 
__ (3) 52.203-15, Whistleblower Protections under the American Recovery and
Reinvestment Act of 2009 (June 2010) (Section 1553 of Pub. L. 111-5). (Applies
to contracts funded by the American Recovery and Reinvestment Act of 2009.)
 
 
X__ (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract
Awards (Jul 2010) (Pub. L. 109-282) (31 U.S.C. 6101 note).
 
 
__ (5) 52.204-11, American Recovery and Reinvestment Act—Reporting Requirements
(Jul 2010) (Pub. L. 111-5).
 
 
_X_ (6) 52.209-6, Protecting the Government’s Interest When Subcontracting with
Contractors Debarred, Suspended, or Proposed for Debarment. (Dec 2010) (31
U.S.C. 6101 note).
 
 
__ (7) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations
(section 740 of Division C of Pub. L. 111-117, section 743 of Division D of Pub.
L. 111-8, and section 745 of Division D of Pub. L. 110-161).
 
 
__ (8) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (Nov 2011) (15
U.S.C. 657a).
 
 
__ (9) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (Jan 2011) (if the offeror elects to waive the preference, it
shall so indicate in its offer) (15 U.S.C. 657a).
 
 
__ (10) [Reserved]
 
 
__ (11)(i)  52.219-6, Notice of Total Small Business Set-Aside (Nov 2011) (15
U.S.C. 644).
 
 
__ (ii) Alternate I (Nov 2011).
 
 
__ (iii) Alternate II (Nov 2011).
 
 
__ (12)(i)  52.219-7, Notice of Partial Small Business Set-Aside (June 2003) (15
U.S.C. 644).
 
 
__ (ii) Alternate I (Oct 1995) of 52.219-7.
 
 
__ (iii) Alternate II (Mar 2004) of 52.219-7.
 
 
_X_ (13) 52.219-8, Utilization of Small Business Concerns (Jan 2011) (15 U.S.C.
637(d)(2) and (3)).
 
 
_X_ (14)(i)  52.219-9, Small Business Subcontracting Plan (Jan 2011) (15 U.S.C.
637(d)(4)).
 
 
__ (ii) Alternate I (Oct 2001) of 52.219-9.
 
 
__ (iii) Alternate II (Oct 2001) of 52.219-9.
 
 
__ (iv) Alternate III (Jul 2010) of 52.219-9.
 
 
__ (15) 52.219-13, Notice of Set-Aside of Orders (Nov 2011)(15 U.S.C. 644(r)).
 
 
__ (16) 52.219-14, Limitations on Subcontracting (Nov 2011) (15 U.S.C.
637(a)(14)).
 
 
_X_ (17) 52.219-16, Liquidated Damages—Subcon-tracting Plan (Jan 1999) (15
U.S.C. 637(d)(4)(F)(i)).
 
 
__ (18)(i)  52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (Oct 2008) (10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer).
 
 
__ (ii) Alternate I (June 2003) of 52.219-23.
 
 
__ (19) 52.219-25, Small Disadvantaged Business Participation
Program—Disadvantaged Status and Reporting (Dec 2010) (Pub. L. 103-355, section
7102, and 10 U.S.C. 2323).
 
 
__ (20) 52.219-26, Small Disadvantaged Business Participation Program— Incentive
Subcontracting (Oct 2000) (Pub. L. 103-355, section 7102, and 10 U.S.C. 2323).
 
 
__ (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business
Set-Aside (Nov 2011) (15 U.S.C. 657 f).
 
 
__ (22)  52.219-28, Post Award Small Business Program Rerepresentation (Apr
2009) (15 U.S.C. 632(a)(2)).
 
 
__ (23) 52.219-29 Notice of Set-Aside for Economically Disadvantaged Women-Owned
Small Business Concerns (Nov 2011).
 
 
__ (24) 52.219-30 Notice of Set-Aside for Women-Owned Small Business Concerns
Eligible Under the Women-Owned Small Business Program (Nov 2011).
 
 
_X_ (25) 52.222-3, Convict Labor (June 2003) (E.O. 11755).
 
 
_X_ (26) 52.222-19, Child Labor—Cooperation with Authorities and Remedies (Jul
2010) (E.O. 13126).
 
 
_X_ (27) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).
 
 
_X_ (28) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).
 
 
_X_ (29) 52.222-35, Equal Opportunity for Veterans (Sep 2010)(38 U.S.C. 4212).
 
 
_X_ (30) 52.222-36, Affirmative Action for Workers with Disabilities (Oct 2010)
(29 U.S.C. 793).
 
 
_X_ (31) 52.222-37, Employment Reports on Veterans (Sep 2010) (38 U.S.C. 4212).
 
 
_X_ (32) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010) (E.O. 13496).
 
 
_X_ (33) 52.222-54, Employment Eligibility Verification (Jan 2009). (Executive
Order 12989). (Not applicable to the acquisition of commercially available
off-the-shelf items or certain other types of commercial items as prescribed in
22.1803.)
 
 
__ (34)(i)  52.223-9, Estimate of Percentage of Recovered Material Content for
EPA–Designated Items (May 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable
to the acquisition of commercially available off-the-shelf items.)
 
 
__ (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not
applicable to the acquisition of commercially available off-the-shelf items.)
 
 
__ (35) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42
U.S.C. 8259b).
 
 
__ (36)(i)  52.223-16, IEEE 1680 Standard for the Environmental Assessment of
Personal Computer Products (Dec 2007) (E.O. 13423).
 
 
__ (ii) Alternate I (Dec 2007) of 52.223-16.
 
 
_X_ (37) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While
Driving (Aug 2011) (E.O. 13513).
 
 
_X_ (38) 52.225-1, Buy American Act—Supplies (Feb 2009) (41 U.S.C. 10a-10d).
 
 
__ (39)(i)  52.225-3, Buy American Act—Free Trade Agreements—Israeli Trade Act
(June 2009) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19
U.S.C. 3805 note, Pub. L. 108-77, 108-78, 108-286, 108-302, 109-53, 109-169,
109-283, and 110-138).
 
 
__ (ii) Alternate I (Jan 2004) of 52.225-3.
 
 
__ (iii) Alternate II (Jan 2004) of 52.225-3.
 
 
__ (40) 52.225-5, Trade Agreements (Nov 2011) (19 U.S.C. 2501, et seq., 19
U.S.C. 3301 note).
 
 
_X_ (41) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008)
(E.O.’s, proclamations, and statutes administered by the Office of Foreign
Assets Control of the Department of the Treasury).
 
 
__ (42) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42
U.S.C. 5150).
 
 
__ (43) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency
Area (Nov 2007) (42 U.S.C. 5150).
 
 
__ (44) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb
2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).
 
 
__ (45) 52.232-30, Installment Payments for Commercial Items (Oct 1995) (41
U.S.C. 255(f), 10 U.S.C. 2307(f)).
 
 
_X_ (46) 52.232-33, Payment by Electronic Funds Transfer—Central Contractor
Registration (Oct 2003) (31 U.S.C. 3332).
 
 
__ (47) 52.232-34, Payment by Electronic Funds Transfer—Other than Central
Contractor Registration (May 1999) (31 U.S.C. 3332).
 
 
__ (48) 52.232-36, Payment by Third Party (Feb 2010) (31 U.S.C. 3332).
 
 
__ (49) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).
 
 
__ (50)(i)  52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).
 
 
__ (ii) Alternate I (Apr 2003) of 52.247-64.
 
 
(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items:
 
 
[Contracting Officer check as appropriate.]
 
 
__ (1) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C. 351, et
seq.).
 
 
__ (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 1989) (29
U.S.C. 206 and 41 U.S.C. 351, et seq.).
 
 
__ (3) 52.222-43, Fair Labor Standards Act and Service Contract Act—Price
Adjustment (Multiple Year and Option Contracts) (Sep 2009) (29 U.S.C. 206 and 41
U.S.C. 351, et seq.).
 
 
__ (4) 52.222-44, Fair Labor Standards Act and Service Contract Act—Price
Adjustment (Sep 2009) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).
 
 
__ (5) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment—Requirements (Nov 2007) (41 351, et seq.).
 
 
__ (6) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services—Requirements (Feb 2009) (41 U.S.C. 351, et seq.).
 
 
__ (7) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Mar
2009) (Pub. L. 110-247).
 
 
__ (8) 52.237-11, Accepting and Dispensing of $1 Coin (Sept 2008) (31 U.S.C.
5112(p)(1)).
 
 
(d)  Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records—Negotiation.
 
(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.
 
(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.
 
(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
 
(e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c), and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in this paragraph (e)(1) in a subcontract for
commercial items. Unless otherwise indicated below, the extent of the flow down
shall be as required by the clause—
 
(i) 52.203-13, Contractor Code of Business Ethics and Conduct (Apr 2010) (Pub.
L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).
 
(ii) 52.219-8, Utilization of Small Business Concerns (Dec 2010) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $650,000 ($1.5 million for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.
 
(iii) [Reserved]
 
(iv) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).
 
(v) 52.222-35, Equal Opportunity for Veterans (Sep 2010) (38 U.S.C. 4212).
 
(vi) 52.222-36, Affirmative Action for Workers with Disabilities (Oct 2010) (29
U.S.C. 793).
 
(vii) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010) (E.O. 13496). Flow down required in accordance with
paragraph (f) of FAR clause 52.222-40.
 
(viii) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C. 351, et
seq.).
 
(ix) 52.222-50, Combating Trafficking in Persons (Feb 2009) (22 U.S.C. 7104(g)).
 
___Alternate I (Aug 2007) of 52.222-50 (22 U.S.C. 7104(g)).
 
 
(x) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment-Requirements (Nov 2007) (41 U.S.C. 351, et seq.).
 
(xi) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services-Requirements (Feb 2009) (41 U.S.C. 351, et seq.).
 
(xii) 52.222-54, Employment Eligibility Verification (Jan 2009).
 
(xiii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Mar
2009) (Pub. L. 110-247). Flow down required in accordance with paragraph (e) of
FAR clause 52.226-6.
 
(xiv) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.
 
(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.
 
I.2.3 52.217-6 Option for Increased Quantity. (Mar 1989)
 
The Government may increase the quantity of supplies called for in the Schedule
at the unit price specified. The Contracting Officer may exercise the option by
written notice to the Contractor within any time during the period of
performance Delivery of the added items shall continue at the same rate as the
like items called for under the contract, unless the parties otherwise agree.
 
(End of clause)
 
I.2.4 52.217-7 Option for Increased Quantity—Separately Priced Line Item.
(Mar 1989)
 
The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule. The Contracting Officer may exercise the option by written notice to
the Contractor within any time during the period of performance. Delivery of
added items shall continue at the same rate that like items are called for under
the contract, unless the parties otherwise agree.
 
(End of clause)
 
I.2.5 52.217-9 Option to Extend the Term of the Contract (Mar 2000)
 
(a) The Government may extend the term of this contract by written notice to the
Contractor within 30 days; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 60 days before the
contract expires. The preliminary notice does not commit the Government to an
extension.
 
(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.
 
(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 66 months.
 
(End of clause)
 

Section J - List of Attachments
 
 
[j.jpg]
[Note to SEC for confidential treatment review:  Exhibit 4 was not attached to
the agreement by the parties.]
 
 
 
Section K - Representations, Certifications, and Other Statements of Offerors

 
Online Representations and Certification Application (ORCA) (Dec 2005)
 
 
(a)  
All Contractors are required to complete electronic annual representations and
certifications at http://orca.bpn.gov in conjunction with registration in the
Central Contractor Registration (CCR) database per FAR 4.1102 and FAR
4.1201.  Certifications in ORCA are required prior to the submission of contract
proposals.



 
(b)
Contractors shall update the representations and certifications submitted to
ORCA as necessary, but at least annually, to ensure they are kept current,
accurate, and complete.  All Contractors with current contracts shall notify the
Contracting Officer in writing when changes are made to ORCA.   The
representations and certifications are effective until one year from date of
submission or update to ORCA.



(End of Clause)

SUMMARY OF RELATED ACTIVITIES


The following specific information must be provided by the offeror pertaining to
the Project Director, Principal Investigator, and each of any other proposed key
professional individuals designated for performance under any resulting
contract.
 
a.
Identify the total amount of all presently active federal contracts/cooperative
agreements/grants and commercial agreements citing the committed levels of
effort for those projects for each of the key individuals* in this proposal.

 
 
Professional’s Name and Title/Position:

 
Identifying Number
Agency
Total Effort Committed
                       

*If an individual has no obligation(s), so state.


 
b.
Provide the total number of outstanding proposals, exclusive of the instant
proposal, having been submitted by your organization, not presently accepted but
in an anticipatory stage, which will commit levels of effort by the proposed
professional individuals*.

 
 
Professional’s Name and Title/Position:

 
Identifying Number
Agency
Total Effort Committed
                       

*If no commitment of effort is intended, so state.


 
C.
Provide a statement of the level of effort to be dedicated to any resultant
contract awarded to your organization for those individuals designated and cited
in this proposal.

 
Name
Title/Position
Total Proposed Effort
                       



 

 
Protection of Human Subjects
Assurance Identification/IRB Certification/Declaration of Exemption
(Common Rule)




Policy. Research activities involving human subjects may not be conducted or
supported by the Departments and Agencies adopting the Common Rule (56FR28003,
June 18, 1991) unless the activities are exempt from or approved in accordance
with the Common Rule. See section 101(b) of the Common Rule for exemptions.
Institutions submitting applications or proposals for support must submit
certification of appropriate Institutional Review Board (IRB) review and
approval to the Department or Agency in accordance with the Common Rule.
Institutions must have an assurance of compliance that applies to the research
to be conducted and should submit certification of IRB review and approval with
each application or proposal unless otherwise advised by the Department or
Agency.



1. Request Type
 ORIGINAL
 CONTINUATION
 EXEMPTION
2. Type of Mechanism
 GRANT                       CONTRACT FELLOWSHIP
 COOPERATIVE AGREEMENT
 OTHER
3. Name of Federal Department or Agency and, if known, Application or Proposal
Identification No.
4. Title of Application or Activity
5. Name of Principal Investigator, Program Director, Fellow, or Other



6. Assurance Status of this Project (Respond to one of the following)
 This Assurance, on file with Department of Health and Human Services, covers
this activity:
Assurance Identification No. ___________________, the expiration date
________________ IRB Registration No. _________________


 This Assurance, on file with (agency/dept)
_______________________________________________________________ covers this
activity.
Assurance No. ________________, the expiration date _____________ IRB
Registration/Identification No. ____________ (if applicable)


 
 No assurance has been filed for this institution. This institution declares
that it will provide an Assurance and Certification of IRB review and approval
upon request.



 
 Exemption Status: Human subjects are involved, but this activity qualifies for
exemption under Section 101(b), paragraph _____.



7. Certification of IRB Review (Respond to one of the following IF you have an
Assurance on file)


 This activity has been reviewed and approved by the IRB in accordance with the
Common Rule and any other governing regulations.
 
by:   Full IRB Review on (date of IRB meeting) ______________ or  Expedited
Review on (date)

 
 If less than one year approval, provide expiration date ______________________

 
 This activity contains multiple projects, some of which have not been reviewed.
The IRB has granted approval on condition that all projects covered by the
Common Rule will be reviewed and approved before they are initiated and that
appropriate further certification will be submitted.

 
8. Comments
 
 
9. The official signing below certifies that the information provided above is
correct and that, as required, future reviews will be performed until study
closure and certification will be provided.
10. Name and Address of Institution
11. Phone No. (with area code)
 
12. Fax No. (with area code)
 
13. Email:
 
14. Name of Official
 
15. Title
 
16. Signature
 
Date

Authorized for Local
Reproduction                                                                                                           Sponsored
by HHS


Instructions for Protection of Human Subjects Assurance identification/
 
IRB Certification/Declaration of Exemption Form
 
Box 1:                      Check Request Type: Original (New Award),
Continuation, or Exemption (Do Not Use)
 
Box 2:
Check Type of Award Mechanism: Grant, Contract, Cooperative Agreement,
Fellowship, Other

 
Box 3::                      Insert National Institute of Justice as Name of
Federal Department or Agency
 
Box 4:                      List Title of Application
 
Box 5:                      List Name as requested
 
Box 6:                      For Assurance Status of this Project, four options
for response are provided:
 
Option 1) Assurance on file with HHS and IRB has approved.  (NOTE: The
Federalwide Assurance number, expiration date, and IRB registration number must
be provided here.  The Certification of IRB review and approval must also be
provided.)
 
Option 2) Assurance on file with another Federal agency or department and IRB
has approved.  (NOTE: The Assurance number, expiration date, and IRB
registration number must be provided here.  The Certification of IRB review and
approval must also be provided.)
 
Option 3) No Assurance has been filed.  The institution declares that it will
provide and Assurance and Certification of IRB review and approval upon request.
 
All applicants should check the third option unless the applicant has already
submitted this research application to and received approval or exemption from
an IRB with an Assurance on file.
 
Option 4) Exemption Status: Use this option only if one of the exemptions listed
in the regulation applies.  Your IRB approval of exemption memo must be
provided, or you may apply for an exemption from NIJ.  See Exemption Request
Information.
 
Box 7:
For Certification of IRB Review, if an Assurance is on file (that is, if Option
1 or 2 was selected in Box 6), two options for response are provided.

 
Option 1) Select this option if IRB approval was provided for this project,
provide the date and indicate whether the approval was the result of a Full or
Expedited IRB Review.
 
Option 2) Select this option if this project has not yet received IRB
certification.
 
Box 8:                      Comments: If applicable, indicate that “This project
will not involve human subjects.”
 
Box 10-17:  Complete as indicated.  The signing official must be a
representative of the applicant institution, i.e., Director, Office of Sponsored
Research or Chair, IRB.
 


 
DISCLOSURE OF LOBBYING ACTIVITIES
Complete this form to disclose lobbying activities pursuant to 31 U.S.C. 1352
(See reverse for public burden disclosure.)


1. Type of Federal Action:
a. contract
b. grant
c. cooperative agreement
d. loan
e. loan guarantee
f. loan insurance
2. Status of Federal Action:
a. bid/offer/application
b. initial award
c. post-award
3. Report Type:
a. initial filing
b. material change
For Material Change Only:
year ________ quarter ________
date of last report _____________
4. Name and Address of Reporting Entity:
 Prime                               Subawardee
Tier _______, if known:
 
 
 
 
 
Congressional District, if known: 4c
5. If Reporting Entity in No. 4 is a Subawardee, Enter Name and Address of
Prime:
 
 
 
 
 
 
Congressional District, if known:
6. Federal Department/Agency:
7. Federal Program Name/Description:
 
 
 
CFDA Number, if applicable: _____________
 
8. Federal Action Number, if known:
 
9. Award Amount, if known:
$
 
10. a. Name and Address of Lobbying Registrant
(if individual, last name, first name, MI):
 
 
 
 
 
 
 
b. Individuals Performing Services (including address if different from No. 10a)
(last name, first name, MI):
11.Information requested through this form is authorized by title 31 U.S.C.
section 1352.  This disclosure of lobbying activities is a material
representation of fact upon which reliance was placed by the tier above when
this transaction was made or entered into.  This disclosure is required pursuant
to 31 U.S.C. 1352.  This information will be available for public
inspection.  Any person who fails to file the required disclosure shall be
subject to a civil penalty of not less than $10,000 and not more than $100,000
for each such failure.
 
 
Signature:
 
Print Name:
 
Title:
 
Telephone No.: Date:
Federal Use Only:
Authorized for Local Reproduction
Standard Form LLL (Rev. 7-97)







INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES
 
This disclosure form shall be completed by the reporting entity, whether
subawardee or prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352.  The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action.  Complete all items that apply for
both the initial filing and material change report.  Refer to the implementing
guidance published by the Office of Management and Budget for additional
information.
 
 
1.
Identify the type of covered Federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered Federal action.

 
 
2.
Identify the status of the covered Federal action.

 
 
3.
Identify the appropriate classification of this report.  If this is a followup
report caused by a material change to the information previously reported, enter
the year and quarter in which the change occurred.  Enter the date of the last
previously submitted report by this reporting entity for this covered Federal
action.

 
 
4.
Enter the full name, address, city, State and zip code of the reporting
entity.  Include Congressional District, if known.  Check the appropriate
classification of the reporting entity that designates if it is, or expects to
be, a prime or subaward recipient.  Identify the tier of the subawardee, e.g.,
the first subawardee of the prime is the 1st tier.  Subawards include but are
not limited to subcontracts, subgrants and contract awards under grants.

 
 
5.
If the organization filing the report in item 4 checks “Subawardee,” then enter
the full name, address, city, State and zip code of the prime Federal
recipient.  Include Congressional District, if known.

 
 
6.
Enter the name of the Federal agency making the award or loan
commitment.  Include at least one organizational level below agency name, if
known.  For example, Department of Transportation, United States Coast Guard.

 
 
7.
Enter the Federal program name or description for the covered Federal action
(item 1).  If known, enter the full Catalog of Federal Domestic Assistance
(CFDA) number for grants, cooperative agreements, loans, and loan commitments.

 
 
8.
Enter the most appropriate Federal identifying number available for the Federal
action identified in item 1 (e.g., Request for Proposal (RFP) number; Invitation
for Bid (IFB) number; grant announcement number; the contract, grant, or loan
award number; the application/proposal control number assigned by the Federal
agency).  Include prefixes, e.g., “RFP-DE-90-001.”

 
 
9.
For a covered Federal action where there has been an award or loan commitment by
the Federal agency, enter the Federal amount of the award/loan commitment for
the prime entity identified in item 4 or 5.

 
 
10.
(a)
Enter the full name, address, city, State and zip code of the lobbying
registered under the Lobbying

 
 
Act of 1995 engaged by the reporting entity identified in item 4 to influence
the covered Federal

 
 
action.

 
 
(b)
Enter the full names of the individual(s) performing services, and include full
address if different

 
 
from 10(a).  Enter Last Name, First Name, and Middle Initial (MI).

 
 
11.
The certifying official shall sign and date the form, print his/her name, title,
and telephone number.

 


 
ACH VENDOR/MISCELLANEOUS PAYMENT
 
ENROLLMENT FORM
 
This form is used for Automated Clearing House (ACH) payments with an addendum
record that contains
 
payment-related information processed through the Vendor Express Program.
 


PRIVACY ACT STATEMENT
The following information is provided to comply with the Privacy Act of 1974
(P.L. 93-579).  All information collected on this form is required under the
provisions of 31 U.S.C. 3322 and 31 CFR 210.  This information will be used by
the Treasury Department to transmit payment data, by electronic means to
vendor’s financial institution.  Failure to provide the requested information
may delay or prevent the receipt of payments.



AGENCY INFORMATION
FEDERAL PROGRAM AGENCY
Centers for Disease Control & Prevention
AGENCY IDENTIFIER:
CDC
AGENCY LOCATION CODE (ALC):
7509-0421
ACH FORMAT:
 CCD+                       CTX            CTP
ADDRESS
P. O. Box 15580, MS D06
 
Atlanta, GA 30333
CONTACT PERSON:
Customer Service
TELEPHONE NUMBER:
(404) 718-8100
ADDITIONAL INFORMATION
FAX: (404) 638-5342





PAYEE/COMPANY INFORMATION
PAYEE/COMPANY NAME:
 
SSN or TAXPAYER ID NO.
 
ADDRESS:
 
DUNS+4 NUMBER
 
CITY
 
STATE
 
ZIP
 
CONTACT PERSON/NAME:
 
TELEPHONE NUMBER:
 





FINANCIAL INSTITUTION INFORMATION
FINANCIAL INSTITUTION NAME:
 
ADDRESS (OR BRANCH):
 
CITY:
 
STATE:
 
ZIP:
 
NINE-DIGIT ROUTING TRANSIT NUMBER:
       
DEPOSITOR ACCOUNT NUMBER:
 
TYPE OF ACCOUNT:
 CHECKING                                            SAVINGS
ACH COORDINATOR NAME OR AUTHORIZED OFFICIAL AT FINANCIAL INSTITUTION (NOT
REQUIRED):
 
TELEPHONE NUMBER:
 
CDC 0.4433 (E), CDC Adobe Acrobat 9.0, S508 Electronic Version, January 2009





SMALL BUSINESS SUBCONTRACTING PLAN
 


DATE OF PLAN: _____________
CONTRACTOR:                                                                                                                                       
ADDRESS:                         
  
DUN & BRADSTREET
NUMBER:                                                                                                                                        
SOLICITATION OR CONTRACT
NUMBER:                                                                                                                                        
ITEM/SERVICE
(Description):                                                                                                                                        
 
TOTAL CONTRACT AMOUNT:$_______________________________
Total contract or Base-Year, if options
$_____________                                $_________________                                     $______________                                   $_____________
Option #1                              Option
#2                                     Option
#3                                   Option #4
(if applicable)                              (if
applicable)                                     (if
applicable)                                   (if applicable)
 
TOTAL MODIFICATION AMOUNT, IF APPLICABLE
$                                                                                                                                        
TOTAL TASK ORDER AMOUNT, IF
APPLICABLE     $                                                                                                                                        
PERIOD OF CONTRACT PERFORMANCE (Month, Day &
Year):                                                                                                                                        



The following outline meets the minimum requirements of section 8(d) of the
Small Business Act, as amended, and implemented by Federal Acquisition
Regulations (FAR) Subpart 19.7.  While this outline has been designed to be
consistent with statutory and regulatory requirements, other formats of a
subcontracting plan may be acceptable.  It is not intended to replace any
existing corporate plan that is more extensive.  Failure to include the
essential information of FAR Subpart 19.7 may be cause for either a delay in
acceptance or the rejection of a bid or offer when a subcontracting plan is
required.  “SUBCONTRACT,” as used in this clause, means any agreement (other
than one involving an employer-employee relationship) entered into by a Federal
Government prime contractor or subcontractor calling for supplies or services
required for performance of the contract or subcontract.
 
If assistance is needed to locate small business sources, contact the Office of
Small and Disadvantaged Business Utilization (OSDBU) at 202.690.7300 or the
OPDIV Small Business Specialist at _____________.  Sources may also be obtained
from the Central Contractor Registration’s (CCR) web site at http://www.ccr.gov.
 
For this procurement, HHS expects all proposed subcontracting plans to contain
the following goals at a minimum:  34% for Small Business; 6.4% for Small
Disadvantaged Business; 5.0% for Women-Owned Small Business; 3.0% for HUBZone
Small Business; and 3.0% for Veteran-Owned Small Business and Service-Disabled
Veteran-Owned Small Business.  These goals shall be expressed as percentages of
the total estimated subcontracting dollars.  The offeror is required to include
an explanation for a category that has zero as a goal.
 
NOTE TO CONTRACTORS:  Please provide your CCR number with your Dunn & Bradstreet
number.

 
1.           Type of Plan (check one)
 
 
[  ]
Individual plan (all elements developed specifically for this contract and
applicable for the full term of this contract).

 
 
[  ]
Master plan (goals developed for this contract) all other elements standardized
and approved by a lead agency Federal Official; must be renewed every three
years and contractor must provide copy of lead agency approval.

 
 
[  ]
Commercial products/service plan This plan is used when the contract sells
products and services customarily used for non-government purposes.  Plan/goals
are negotiated with the initial agency on a company-wide basis rather than for
individual contracts.  The plan is effective only during the year approved.  The
contractor must provide a copy of the initial agency approval, and must submit
an annual SF-295 to HHS with a breakout of subcontracting prorated for HHS (with
an OPDIV breakdown, if possible).

 
2.           Goals
 
State separate dollar and percentage goals for Small Business (SB), Small
Disadvantaged Business (SDB), Woman-owned Small Business (WOSB), Historically
Underutilized Business Zone (HUBZone) Small Business, Veteran-owned Small
Business (VOSB), Service-Disabled Veteran-owned Small Business (SDVOSB) and
“Other than small business” (Other) as subcontractors, for the base year and
each option year, as specified in FAR 19.704.  (Break out and append option year
goals, if the contract contains option years or project annual subcontracting
base and goals under commercial plans.)
 
 
a.
Total estimated dollar value of ALL planned subcontracting, i.e., with ALL types
of concerns under this contract is $_______________________ (b + h = a) (Base
Year)

 
FY-_____(1st Option)
$________&_____%
FY-_____(2nd Option)
$________&_____%
FY-_____(3rd Option)
$________&_____%
FY-_____(4th Option)
$________&_____%)

 
b.
Total estimated dollar value and percent of planned subcontracting with SMALL
BUSINESSES (including SDB, WOSB, HUBZone, VOSB, and SDVOSB):

 
 
(% of “a”)  $____________ and _____% (Base Year)

 
FY-_____(1st Option)
$________&_____%
FY-_____(2nd Option)
$________&_____%
FY-_____(3rd Option)
$________&_____%
FY-_____(4th Option)
$________&_____%)

 
c.
Total estimated dollar and percent of planned subcontracting with SMALL
DISADVANTAGED BUSINESSES:  (% of “a”)  $____________ and _____% (Base Year)

 
FY-_____(1st Option)
$________&_____%
FY-_____(2nd Option)
$________&_____%
FY-_____(3rd Option)
$________&_____%
FY-_____(4th Option)
$________&_____%)

 
d.
Total estimated dollar and percent of planned subcontracting with WOMEN-OWNED
SMALL BUSINESSES: (% of “a”)  $____________ and _____% (Base Year)

 
FY-_____(1st Option)
$________&_____%
FY-_____(2nd Option)
$________&_____%
FY-_____(3rd Option)
$________&_____%
FY-_____(4th Option)
$________&_____%)

 
e.
Total estimated dollar and percent of planned subcontracting with HUBZone SMALL
BUSINESSES:

 
 
(% of “a”)  $____________ and _____% (Base Year)

 
FY-_____(1st Option)
$________&_____%
FY-_____(2nd Option)
$________&_____%
FY-_____(3rd Option)
$________&_____%
FY-_____(4th Option)
$________&_____%)

 
f.
Total estimated dollar and percent of planned subcontracting with VETERAN SMALL
BUSINESSES:

 
 
(% of “a”)  $____________ and _____% (Base Year)

 
FY-_____(1st Option)
$________&_____%
FY-_____(2nd Option)
$________&_____%
FY-_____(3rd Option)
$________&_____%
FY-_____(4th Option)
$________&_____%)

 
g.
Total estimated dollar and percent of planned subcontracting with
SERVICE-DISABLED VETERAN  SMALL BUSINESSES:

 
 
(% of “a”)  $____________ and _____% (Base Year)

 
FY-_____(1st Option)
$________&_____%
FY-_____(2nd Option)
$________&_____%
FY-_____(3rd Option)
$________&_____%
FY-_____(4th Option)
$________&_____%)

 
h.
Total estimated dollar and percent of planned subcontracting with “OTHER THAN
SMALL BUSINESSES”:

 
 
(% of “a”)  $____________ and _____% (Base Year)

 
FY-_____(1st Option)
$________&_____%
FY-_____(2nd Option)
$________&_____%
FY-_____(3rd Option)
$________&_____%
FY-_____(4th Option)
$________&_____%)

Notes:
 
 
1.
Federal Prime contract goals

 
 
SB equals 30.32%; SDB equals 11.12%; HUBZone equals 3.03%, WOSB equals 5.05% and
SDVOSB equals 3%, VOSB equals 3% and can serve as objectives for subcontracting
goal development.

 
 
2.
SDB, WOSB, HUBZone, SDVOSB and VOSB goals are subsets of SB and should be
counted and reported in multiple categories, as appropriate.

 
 
3.
If any contract has more than four options, please attach additional sheets
showing dollar amounts and percentages.

 
 
i.
Provide a description of ALL the products and/or services to be subcontracted
under this contract, and indicate the size and type of business supplying them
(check all that apply).

 
Product/Service
Other
SB
SDB
WOSB
HUBZoneSB
VOSB
SDVOSB
                                                                               
                                                                               
                               

 
j.
Provide a description of the method used to develop the subcontracting goals for
SB, SDB, WOSB, HUBZone, VOSB, and SDVOSB concerns.  Address efforts made to
ensure that maximum practicable subcontracting opportunities have been made
available for those concerns and explain the method used to identify potential
sources for solicitation purposes.  Explain the method and state the
quantitative basis (in dollars) used to establish the percentage goals.  Also,
explain how the areas to be subcontracted to SB, SDB, WOSB, HUBZone, VOSB, and
SDVOSB concerns were determined, how the capabilities of these concerns were
considered for subcontract opportunities and how such data comports with the
cost proposal.  Identify any source lists or other resources used in the
determination process.  (Attach additional sheets, if necessary.)

 
 
k.
Indirect costs have [   ] have not [   ] been included in the dollar and
percentage subcontracting goals above (check one).

 
 
l.
If indirect costs have been included, explain the method used to determine the
proportionate share of such costs to be allocated as subcontracts to SB, SDB,
WOSB, HUBZone, VOSB, and SDVOSB concerns.

 
3.           Program Administrator:
 
NAME/TITLE:
 
ADDRESS:
 
TELEPHONE/E-MAIL:
 
Duties:  Does the individual named above have general overall responsibility for
the company’s subcontracting program, i.e., developing, preparing, and executing
subcontracting plans and monitoring performance relative to the requirements of
those subcontracting plans and perform the following duties:
 
[   ] yes [   ]
no                                                                                                                                 
 
(If NO is checked, please indicate who in the company performs those duties, or
indicate why the duties are not performed in your company.)
 
 
a.
Develops and promotes company-wide policy initiatives that demonstrate the
company’s support for awarding contracts and subcontracts to SB, SDB, WOSB,
HUBZone, VOSB, and SDVOSB concerns; and assures that these concerns are included
on the source lists for solicitations for products and services they are capable
of providing; [   ] yes [   ] no

 
 
b.
Develops and maintains bidder source lists of SB, SDB, WOSB, HUBZone, VOSB, and
SDVOSB concerns from all possible sources; [   ] yes [   ] no

 
 
c.
Ensures periodic rotation of potential subcontractors on bidder’s lists; [   ]
yes [   ] no

 
 
d.
Ensures that SB, SDB, WOSB, HUBZone, VOSB, and SDVOSB businesses are included on
the bidders’ list for every subcontract solicitation for products and services
that they are capable of providing; [   ] yes [   ] no

 
 
e.
Ensures that Requests for Proposals (RFPs) are designed to permit the maximum
practicable participation of SB, SDB, WOSB, HUBZone, VOSB, and SDVOSB concerns;
[   ] yes [   ] no

 
 
f.
Reviews subcontract solicitations to remove statements, clauses, etc., which
might tend to restrict or prohibit SB, SDB, WOSB, HUBZone, VOSB, and SDVOSB
participation; [   ] yes [   ] no

 
 
g.
Accesses various sources for the identification of SB, SDB, WOSB, HUBZone, VOSB,
and SDVOSB concerns to include the Central Contractor Registration’s (CCR) web
site at (http://www.ccr.gov), the National Minority Purchasing Council Vendor
Information Service, the Office of Minority Business Data Center in the
Department of Commerce, local small business and minority associations, contact
with local chambers of commerce and Federal agencies’ Small Business Offices;
[   ] yes [   ] no

 
 
h.
Establishes and maintains contract and subcontract award records; [   ] yes
[   ] no

 
 
i.
Participates in Business Opportunity Workshops, Minority Business Enterprise
Seminars, Trade Fairs, Procurement Conferences, etc; [   ] yes [   ] no

 
 
j.
Ensures that SB, SDB, WOSB, HUBZone, VOSB, and SDVOSB concerns are made aware of
subcontracting opportunities and assisting concerns in preparing responsive bids
to the company; [   ] yes [   ] no

 
 
k.
Conducts or arranges for the conduct of training for purchasing personnel
regarding the intent and impact of Section 8(d) of the Small Business Act, as
amended; [   ] yes [   ] no

 
 
l.
Monitors the company’s subcontracting program performance and makes any
adjustments necessary to achieve the subcontract plan goals; [   ] yes [   ] no

 
 
m.
Prepares and submits timely, required subcontract reports; [   ] yes [   ] no

 
 
n.
Coordinates the company’s activities during the conduct of compliance reviews by
Federal agencies; [   ] yes [   ] no; and

 
 
o.
Other duties:
 

 
4.           Equitable Opportunity
 
Describe efforts the offeror will make to ensure that SB, SDB, WOSB, HUBZone,
VOSB, and SDVOSB concerns will have an equitable opportunity to compete for
subcontracts.  These efforts include, but are not limited to, the following
activities:
 
 
a.
Outreach efforts to obtain sources:

 
 
1.
Contacting minority and small business trade associations; 2) contacting
business development organizations and local chambers of commerce; 3) attending
SB, SDB, WOSB, HUBZone, VOSB, and SDVOSB procurement conferences and trade
fairs; 4) requesting sources from the Central Contractor Registration’s (CCR)
web site at (hhtp://www.ccr.gov) and other SBA and Federal agency
resources.  Contractors may also conduct market surveys to identify new sources,
to include, assessing the NIH e-Portals in Commerce, (e-PIC),
(http://epic.od.nih.gov/).  The NIH e-Portals in Commerce is not a mandatory
source and may be used at the offeror’s discretion.

 
 
b.
Internal efforts to guide and encourage purchasing personnel:

 
 
1.
Conducting workshops, seminars, and training programs;

 
 
2.
Establishing, maintaining, and utilizing SB, SDB, WOSB, HUBZone, VOSB, and
SDVOSB source lists, guides, and other data for soliciting subcontractors; and

 
 
3.
Monitoring activities to evaluate compliance with the subcontracting plan.

 
 
c.
Additional efforts:

 
5.           Flow Down Clause
 
The contractor agrees to include the provisions under FAR 52.219-8, “Utilization
of Small Business Concerns,” in all acquisitions exceeding the simplified
acquisition threshold that offers further subcontracting opportunities.  All
subcontractors, except small business concerns, that receive subcontracts in
excess of $500,000 ($1,000,000 for construction) must adopt and comply with a
plan similar to the plan required by FAR 52.219-9, “Small Business
Subcontracting Plan.”  (Flow down is not applicable for commercial
items/services as described in 52.212-5(e) and 52.244-6(c).)
 
6.           Reporting and Cooperation
 
The contractor gives assurance of (1) cooperation in any studies or surveys that
may be required; (2) submission of periodic reports which show compliance with
the subcontracting plan; (3) submission of Standard Form (SF) 294,
“Subcontracting Report for Individual Contracts,” and attendant Optional Form
312, SDB Participation Report, if applicable, (required only for contracts
containing the clause 52.219-25) and SF 295, “Summary Subcontract Report,” in
accordance with the instructions on the forms; and (4) ensuring that
subcontractors agree to submit Standard Forms 294 and 295.
 
Reporting Period
Report Due
Due Date
Oct 1 – Mar 3
SF-294
4/30
Apr 1 – Sept 30
SF-294
10/30
Oct 1 – Sept 30
SF-295
10/30
Contract Completion
OF-312
30 days after completion



Special instructions for commercial plan:  SF-295 Report is due on 10/30 each
year for the previous fiscal year ending 9/30.
 
 
a.
Submit SF-294 to cognizant Awarding Contracting Officer.

 
 
b.
Submit Optional Form 312, (OF-312), if applicable, to cognizant Awarding
Contracting Officer.

 
 
c.
Submit SF-295 to cognizant Awarding Contracting Officer and to the:

 
Office of Small and Disadvantaged Business Utilization
 
Department of Health and Human Services
 
200 Independence Avenue, SW
 
Humphrey H. Building, Room 517-D
 
Washington, D.C. 20201
 
 
d.
Submit “information” copy of the SF-295 and the SF-294 upon request to the SBA
Commercial Market Representative (CMR); visit the SBA at http://www.sba.gov/gc
and click on assistance directory to locate your nearest CMR.

 
7.           Record keeping
 
In accordance with FAR 19.704(a)(11), the following is a recitation of the types
of records the contractor will maintain to demonstrate the procedures adopted to
comply with the requirements and goals in the subcontracting plan.  These
records will include, but not be limited to, the following:
 
 
a.
SB, SDB, WOSB, HUBZone, VOSB, and SDVOSB source lists, guides and other data
identifying such vendors;

 
 
b.
Organizations contacted in an attempt to locate SB, SDB, WOSB, HUBZone, VOSB,
and SDVOSB sources;

 
 
c.
On a contract-by-contract basis, records on all subcontract solicitations over
$100,000, which indicate for each solicitation (1) whether SB, SDB, WOSB,
HUBZone, VOSB, and/or SDVOSB concerns were solicited, if not, why not and the
reasons solicited concerns did not receive subcontract awards.

 
 
d.
Records to support other outreach efforts, e.g., contacts with minority and
small business trade associations, attendance at small and minority business
procurement conferences and trade fairs;

 
 
e.
Records to support internal guidance and encouragement provided to buyers
through (1) workshops, seminars, training programs, incentive awards; and (2)
monitoring performance to evaluate compliance with the program and requirements;
and

 
 
f.
On a contract-by-contract basis, records to support subcontract award data
including the name, address, and business type and size of each
subcontractor.  (This item is not required on a contract-by-contract basis for
company or division-wide commercial plans.)

 
 
g.
Other records to support your compliance with the subcontracting plan:  (Please
describe)

 
 
8.           Timely Payments to Subcontractors
 
FAR 19.702 requires your company to establish and use procedures to ensure the
timely payment of amounts due pursuant to the terms of your subcontracts with
small business concerns, small disadvantaged small business concerns,
women-owned small business concerns, HUBZone small business concerns,
veteran-owned small business concerns, and service-disabled veteran-owned small
business concerns.
 
9.           Description of Good Faith Effort
 
Maximum practicable utilization of small, small disadvantaged, women-owned,
HUBZone, veteran-owned, and service-disabled veteran-owned small business
concerns as subcontractors in Government contracts is a matter of national
interest with both social and economic benefits.  When a contractor fails to
make a good faith effort to comply with a subcontracting plan, these objectives
are not achieved, and 15 U.S.C. 637(d)(4)(F) directs that liquidated damages
shall be paid by the contractor.  In order to demonstrate your compliance with a
good faith effort to achieve the small, small disadvantaged, women-owned,
HUBZone, veteran-owned, and service-disabled veteran-owned small business
subcontracting goals, outline the steps your company plans to take.  These steps
will be negotiated with the contracting officer prior to approval of the plan.
 

SIGNATURE PAGE




Signatures Required:


This subcontracting plan was submitted by:


Signature:                              
Typed Name:                              
Title:                              
Date:                              


This plan was reviewed by:


Signature:                              
Typed Name:                              
Title:                              
Date:                              


This plan was reviewed by:


Signature:                              
Typed Name:                              
Title:                              
Date:                              


This plan was reviewed by:


Signature:                              
Typed Name:                              
Title:                              
Date:                              


And is Accepted By:


Signature:                              
Typed Name:                              
Title:                              
Date:                              













